Citation Nr: 1419935	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-30 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1973 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the record reveals that in correspondence dated in May 2013 the appellant expressed his desire to present testimony at a hearing before the Board at the RO.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Therefore, the Board finds that the Veteran must be afforded the opportunity for the requested hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Following clarification with the appellant as to whether he desires a videoconference Board hearing or a Travel Board hearing, he should be scheduled for a the requested hearing before a Veterans Law Judge at the RO as soon as practicable.  After the hearing has been held, or if he cancels the hearing or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

